Citation Nr: 1430252	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1969 and from September 1990 to May 1991.  He had service in Vietnam and in the Southwest Theater of Operations, and has been awarded the Purple Heart medal, among other decorations.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, a hearing was held before a decision review officer (DRO) and in October 2011, a Travel Board hearing was held.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded to afford the Veteran a VA examination.  The examiner was instructed to presume that the Veteran had an inservice combat-related back injury.  On January 2012 VA examination, the examiner noted a diagnosis of degenerative disc disease (DDD) and opined that such was unrelated to service.   His reasoning was that although the Veteran's back injury is presumed, he could "find no STR or evidence for any complaints related to the lower back during or within one year following active service."  The Board is unable to conclude that this opinion is adequate for informed appellate review.  The Board notes that service treatment records do show complaints related to the back and further, the examined was asked to presume that the Veteran had a back injury when making his opinion.  As this was not done, the opinion is inadequate and a remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records relevant to the back.

2.  After completion of the above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his current low back disability.  The claims files must be made available to the examiner for review in connection with the examination.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability is causally related to service, to include due to a combat injury therein?

The examiner should presume the fact of the inservice combat-related back injury.

A detailed rationale for all opinions expressed should be provided.

3.  In the interest of avoiding further remand, review the examination report and nexus opinion to ensure that it is responsive to the posed question and supported by a rationale.  If not, return the report to the examiner for remedial action.

4.  Thereafter, review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



